Case 0:20-cv-61063-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


  BORIS SHUGAL,

         Plaintiff,

  vs.

  COLONIAL ASSISTED LIVING
  AT FORT LAUDERDALE, LLC,
  a Florida Limited Liability
  Company,

         Defendant.
                                      /

                               COMPLAINT FOR DAMAGES

         Plaintiff, BORIS SHUGAL, sues Defendant, COLONIAL ASSISTED LIVING

  AT FORT LAUDERDALE, LLC, and shows:

                                          Introduction

         1.      This is an action by BORIS SHUGAL against his former employer for unpaid

  overtime pursuant to the Fair Labor Standards Act.         Plaintiff seeks damages and a

  reasonable attorney’s fee.

                                          Jurisdiction

         2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

  207. The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).

         3.      The claim arose within the Southern District of Florida, which is where venue

  is proper.

                                Parties and General Allegations

         4.      Plaintiff, BORIS SHUGAL, (hereinafter “SHUGAL”) a resident of Broward

  County, Florida, was at all times material, employed by COLONIAL ASSISTED LIVING
Case 0:20-cv-61063-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 2 of 4



  AT FORT LAUDERDALE, LLC as a cook, was an employee as defined by 29 U.S.C. §

  203 (e), and during his employment with Defendant was engaged in commerce or in the

  production of goods for commerce within the meaning of 29 U.S.C. § 207(a).

         5.     Defendant, COLONIAL ASSISTED LIVINGAT FORT LAUDERDALE,

  LLC (hereinafter, “COLONIAL”), is a Florida Limited Liability Company doing business in

  Broward County, Florida, and is an enterprise engaged in an industry affecting commerce, is

  an employer as defined by 29 U.S.C. § 203(d) and (s)(1), in that it has employees engaged in

  commerce or in the production of goods for commerce, or that has employees handling,

  selling, or otherwise working on goods or materials that have been moved in or produced

  for commerce by any person; and it is an enterprise whose annual gross volume of sales

  made or business done is not less than $500,000 (exclusive of excise taxes at the retail level

  that are separately stated) which has employees subject to the provisions of the FLSA, 29

  U.S.C. § 207, in the assisted living facility where SHUGAL was employed. At all times

  pertinent to this Complaint, COLONIAL operates as an organization which sells and/or

  markets its services and/or goods to customers throughout the United States and also

  provides its services for goods sold and transported from across state lines of other states,

  and COLONIAL obtains and solicits funds from non-Florida sources, accepts funds from

  non-Florida sources, uses telephonic transmissions going over state lines to do their

  business, transmit funds outside the State of Florida, and otherwise regularly engages in

  interstate commerce, particularly with respect to its employees.

         6.     Since on or about March 2, 2020, up to and including April 2, 2020, Defendant

  COLONIAL has willfully violated the provisions of §7 of the Act [29 U.S.C. §207] by

  employing employees engaged in commerce for workweeks longer than 40 hours without

  compensating them for their employment in excess of 40 hours at rates not less than one and
Case 0:20-cv-61063-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 3 of 4



  one-half times the regular rates at which they were employed: specifically, SHUGAL worked

  in excess of 40 hours a week every week of his employment, and was not compensated for the

  work in excess of 40 hours at a rate not less than one and one-half times the regular rate at

  which he was employed.

         7.     The failure to pay overtime compensation to SHUGAL is unlawful in that he

  was not exempted from the overtime provisions of the Act pursuant to the provisions of 29

  U.S.C. § 213(a), in that he neither was a bona fide executive, administrative or professional

  employee.

         8.     COLONIAL’s actions were willful and purposeful as it was well aware of the

  Fair Labor Standards Act and SHUGAL’s status as non-exempt, but chose not to pay him in

  accordance with the Act.

         9.     SHUGAL is entitled pursuant to 29 U.S.C. § 216(b), to recover from

  COLONIAL:

                a.     All unpaid overtime that is due;

                b.     As liquidated damages, an amount equal to the unpaid overtime owed;

                c.     The costs of this action, and;

                d.     A reasonable attorney’s fee.

         WHEREFORE, Plaintiff, BORIS SHUGAL, prays that this court will grant judgment

  against Defendant COLONIAL:

                a.      awarding SHUGAL payment of overtime compensation found by the

  court to be due to him under the Act;

                b.     awarding SHUGAL an additional equal amount as liquidated damages;

                c.     awarding SHUGAL his costs, including a reasonable attorney’s fee; and

                d.     granting such other and further relief as is just.
Case 0:20-cv-61063-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 4 of 4



                                           Jury Demand

        Plaintiff demands trial by jury.



  Dated: May 29, 2020
  Plantation, Florida
                                             Respectfully submitted,


                                             s/Robert S. Norell
                                             Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                             E-Mail: rob@floridawagelaw.com
                                             ROBERT S. NORELL, P.A.
                                             300 N.W. 70th Avenue
                                             Suite 305
                                             Plantation, Florida 33317
                                             Telephone: (954) 617-6017
                                             Facsimile: (954) 617-6018
                                             Counsel for BORIS SHUGAL
